 

U.S. D|STRlCT COURT ~ N.D. OF N.Y.

 

 

 

 

 

 

 

 

OCT 1 7 2018
AT O'CLOCK
UNITED STATES DISTRICT COURT lohn M~ Domurad. Clerk - U\ica
NOR'I`HERN DISTRIC'I` OF NEW VORK
.IERMAINE FANN, STlPULATION AND
ORDER OF
Plaintij§ DISCONTINUANCE
PURSUANT TO RULE
-against- 41(A)
H. GRAHAM, DEP. FAGAN, LT. OUIMETTO, SGT. lS-CV-l339
EDERER, M. CORNELL, OFFICER STIENBERG,
OFFICER LOVEJOY, C. THOMAS, R.F. SCHRAMM, DNH/CF'H
Defendanrs

 

I'I` lS HEREBY S'I`IPULATED AND AGREED by and between the undersigned,
Plaintifi`.|ermaine Fann, the attorney for plaintiff and the attorney for defendants Harold Graham,
Edward Fagan, Jeremy Ederer, Michael Ouimette, Matthew Cornell, Gary Steinberg, Joshua
l.ovejoy. Charles 'l`homas and Robert Schrarnm, parties to the above entitled action, that,
whereas no party hereto is an infant or incompetent person for whom a committee has been
appointed. and no person not a party has an interest in the subject matter of the action, the above-
entitled action be and thc same hereby is settled on thc particular circumstances of this case, on
the following terms and conditions, which it is agreed are of and shall have no legal precedential
value in any other case either between the parties to this case or any other parties:

l. Pursuant to Rule 41 (a) of the Federal Rules of Civil Procedure, plaintiff
discontinues this action with prejudice and without damages, costs, interest or attomey’s fees,

and discharges and releases DeI`endants Harold Graham, Edward Fagan, Jeremy Ederer, Michael

Ouimette, Matthew Cornell, Gary Steinberg, Joshua Lovejoy, Charles Thomas and Robert
Schramm, of any and all claims, demands, or causes of actions, known or unknown, now existing
or hereafter arising, whether presently asserted or not, which relate in any way to the subject
matter of this action, and further agrees to discontinue and/or not to commence or to pursue in
any court, arbitration or administrative proceeding, any litigation or claims against the
defendants and others released hereby pertaining to the underlying facts, circumstances or
incidents that gave rise to the aforementioned action, or any results of the aforementioned facts,
circumstances or incidents.

2. This action is hereby discontinued with prejudice pursuant to Rule 4l(a) of the
F ederal Rules of Civil Procedure.

3. The parties agree that no provision of this settlement shall be interpreted to be an
acknowledgment of the validity of any of the allegations or claims that have been made in the
action. Each party is to bear its own attorneys’ fees and costs.

4. This settlement does not constitute a determination of, or admission by any party
to any underlying allegations, facts or merits of their respective positions. The settlement of this
action is limited to the circumstances in this case alone and shall not be given effect beyond the
specific provisions stipulated to. This settlement does not form and shall not be claimed as any
precedent for. or an agreement by the parties to any generally applicable policy or procedure in
the futurc.

5. Following the execution of this stipulation, and its being ordered by the Court,
defendants shall pay to plaintiff the sum of Nine Hundred Fiiiy and 00/l OOths Dollars ($950.00),

by check, in full settlement of any and all claims. This amount includes all sums to which

plaintiff is entitled. Plaintiff's check will be made payable to Jermaine Fann and mailed to
Jermaine Fann. 430 Main Street, Apt #206, Dunkirk NY 14048.

6. lt is further agreed that any stenographer costs assessed against Jermaine Fann in
the matter of Fann v. Amold, l4-cv-6187 [e.g., Dkt. Nos. 52, 55], are hereby waived as part of
the settlement of the current matter and that counsel for defendants in the current matter has the
authority to waive such costs.

7. Payment of the amount specified in paragraph 5 is conditioned on the approval of
all appropriate state officials in accordance with the provisions for indemnification under section
17 of the New York Public Offlcers Law, and upon plaintiffs timely signing and returning the
necessary administrative documents, including, but not limited to, a “Standard Voucher” which
will be mailed to him by agents of the defendants responsible for the administrative processing
of the settlement paperwork.

8. Payment of the amount referenced in paragraph 5 will be made within one
hundred and twenty (120) days after the approval of this Stipulation by the Court and receipt by
counsel ol`a copy of the so-ordered stipulation, unless the provisions of Chapter 62 of the Laws
of 2001 apply to the plaintiff and the payment hereunder constitutes "funds of a convicted
person" under the Son of Sam Law, in which event, the one hundred and twenty (120) day
payment period shall be extended by an additional thirty (30) days to allow for compliance with
that law.

9. ln the event that the terms of paragraph 7 are satisfied, but payment is not made
within the periods set forth in paragraph 8, interest shall begin to accrue on the outstanding

principal balance at the statutory rate on the llet day after court approval or the 15151 day afier

Court approval if the provisions of Chapter 62 of the Laws of 2001 apply to plaintiff, however,
any period of time attributed to plaintiff as an unreasonable delay in returning the administrative
documents referenced in paragraph 6 above, shall be deducted from the calculation of the 121sl
or 1515t day by which the payment of interest is calculated.

10. This stipulation shall be null and void if the approvals referred to in paragraph 7
are not obtained, and this action shall then be placed back on the trial calendar without prejudice

ll. Plaintiff represents and warrants that he is not a Medicare recipient, that he has
never been on Medicare or Social Security Disability, that Medicare has made no conditional
payments, and that he does not expect to be a Medicare recipient within the next 30 months.

12. The foregoing constitutes the entire agreement of the parties./

Date¢ ¢&Z))@w York
ctober _J_, 018

e Fan'n/
Ii"-“amt <::,/

 

 

Dated: Albany, New York
October LF, 2018

//“/`

Bella S. Sa§a, Esq.

Barclay Damon

Attomey for Plaintiff

80 State Street

Albany, NY 12207

Bar Roll No.: 518204

Telephone: 518-429-4299

Fax: 518-533-2941

Email: bsatra@barclaydamon.com

Dated: Albany, New York
October l§, 2018

BARBARA D. UNDERWOOD

Attomey General of the State of New York
Attomey for Defendants

Albany, New York 12224-0341

By; /s William A. Scott

William A. Scott

Assistant Attomey General, of Counsel
Bar Roll No. 512434

Tclephone: (518) 776-2255

Email: William.Scott@ag.ny.gov

Dated: Utica, New‘York
0 /

 

